Citation Nr: 1452094	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-24 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from July 1970 to January 1973. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  In November 2011, a hearing before the undersigned was held.  The hearing transcript has been associated with the record.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

The Veteran's anxiety disorder preexisted service and was not aggravated by service and no other psychiatric disorder began in service or is related to service.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a psychiatric disorder.  He has reported being in a motor vehicle when it was struck by a train.  The Veteran's informal claim indicates that he has "limited to no knowledge of the accident."  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between a veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

Effective July 13, 2010, the criteria for verifying in-service stressors were amended.  The amendment states that, if (1) the Veteran's claimed stressor is related to his/her fear of hostile military or terrorist activity; (2) the Veteran response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and relates the claimed stressor to the Veteran's symptoms; and (4) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, then the Veteran's lay statements alone may establish the occurrence of the claimed in-service stressor unless there is clear and convincing evidence to the contrary. 38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that the Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others.  Id. Examples include actual or potential improvised explosive device; vehicle-embedded explosive device; incoming artillery, rocket or mortar fire; grenade; small-arms fire, including suspected sniper fire; or an attack upon friendly military aircraft.  Id. 

The June 1970 entrance examination record indicates that the Veteran initially marked a history of "nervous trouble of any sort" before marking that there was no such history.  He reported difficulty with school studies or teachers due to something "like arguing or something disruptive."  Examination revealed normal clinical findings for the psychiatric system.  

A January 1970 treatment record reveals the Veteran's three-month history of stomach trouble.  The record notes that the Veteran was "very nervous" with "shaky hands" and fragmented talk.  

A January 20, 1971, treatment record indicates that the Veteran was involved in an auto accident the previous weekend.  The record notes that he was given Seconal, whose general use was sedative hypnotic, and phenobarbital, whose possible uses include relief of anxiety or improvement of sleep.  A January 27, 1971, treatment record indicates that the Veteran had returned for checkup.  The record notes that the Veteran had injured his right knee and lower left leg in the accident.  The Veteran reported that he felt "all right except for stomach."  He added that his stomach felt "jumpy" and was "tight" when he woke up.  

A February 1971 psychiatric referral reveals the Veteran's history of being "extremely nervous."  The Veteran reported a history of previous psychiatric treatment for four years.  He added that he had been increasingly anxious since the January 1971 limousine-train accident, with ideas of disassociation and pressured speech.  A March 1971 psychiatric evaluation report reveals the Veteran's history of chronic anxiety, irritability, and poor relationships with people "all his life."  He reported that he was in a limousine that was hit by a train and saw fellow passengers killed.  He reported increased nervousness and bad dreams since the accident.  The record notes that the Veteran had anxiety without delusions or hallucinations.  There was no nervous, psychotic, or organic brain pathology.  The Veteran was diagnosed with schizoid personality with acute situational anxiety.  He was referred to group therapy and provided medication.  An August 10, 1971, treatment record indicates that the Veteran had manic symptoms.  The Veteran was prescribed an antianxiety/antipsychotic medication.  An August 18, 1971, treatment record indicates that the Veteran wanted to get out of service, which was determined to be "consistent with previous psychiatric evaluation."  The record notes that the Veteran did not follow up in the previously suggested group therapy and that the  characteristics elicited in February 1971 showed no change.  A September 1971 psychiatric evaluation record reveals the Veteran's history of feeling apprehensive and "up tight."  He explained that he had felt these feelings previously when he was under psychiatric care for three or four years, approximately between grades five and nine.  He added that he worried about little things and often felt as though he were "small and in a hold by [him]self."  He also reported feeling as though he were in a shell and often feeling as if he did not know where to turn.  He added that he did not trust people and felt different and indicated that he was suspended from high school a few times "probably because of fighting."  

A January 1973 notation on the "Enlisted Performance Record" indicates that the Veteran had "no marks below 3.0 during this enlistment."  A subsequent January 1973 memorandum by an executive officer reports that the Veteran's "odd behavior upon reporting to [a new] command gave him almost instant visibility to all concerned."  The executive officer found the Veteran's service record "indicated a gross violation of the entire spirit and intent" of the rules governing suitability for overseas duty.  The executive officer added that it "was obvious [the Veteran] was an administrative burden to his previous command" and that the medical record documented a psychiatrist's "unqualified recommendation for [the Veteran's] discharge from the Naval service."  The executive officer added that after review of the record and interview with the Veteran, it was believed that the Veteran was a "potential disaster waiting to happen" in the new command location, due to its isolation and weather.  The executive officer reported that discharge was considered in the best interest of the Veteran and the naval service.  

A January 1973 separation examination record indicates that evaluation revealed abnormal findings with respect to the psychiatric system.  The record reveals a diagnosis of schizoid personality.  The record notes that the Veteran was extremely tense, anxious, and talkative during the interview.  

A March 2009 VA treatment record reveals a provisional diagnosis of dysthymia based on the Veteran's history of alienation and disappointment with life's progress.  A subsequent evaluation record from the same date notes that the Veteran had a "lifelong anxious personality," that he was "discharged early from service with schizoid traits," and that symptoms were "aggravated by" a motor vehicle accident with fatalities.  The record reveals a diagnosis of schizoid personality.  A subsequent March 2009 VA treatment record reveals the Veteran's history of being in a limousine that was hit by a train during service.  The Veteran explained that he did not remember the event, to include whether he was injured.  The record notes that a medical report brought in by the Veteran indicated that the Veteran saw fellow passengers who were killed but the "Veteran was unsure whether he did or did not see this."  The Veteran reported nightmares, exaggerated startle response, and hypervigilance when he hears a train or train whistle.  He also reported edginess, isolation, and variable motivation.  The Veteran was diagnosed with major depressive disorder, PTSD, alcohol dependency in remission, and schizoid personality traits.  An April 2009 VA treatment record indicates that the Veteran and examiner "discussed intrusive thoughts about being in a limousine that was hit by a train; he can't recall details (survivor guilt)."  A May 2009 VA treatment record reveals the Veteran's history of the limousine accident during service.  The Veteran reported "drawing a blank but thought that he may have seen several passengers killed."  He reported nightmares since that time.  He also reported being irritable and numbed and feeling distant from his wife when he was married.  He added that he had hyperstartle response and became more anxious at the sight of trains.  

A July 2009 stressor statement reveals a stressor of being in a limousine that was hit by a train.  The statement indicates that the Veteran "has limited memory after the accident other than he does remember other passengers were killed."  The statement adds that the Veteran has "no detailed memory of the accident or events after the accident" until "about a month after the accident."  

An October 2009 VA examination record reveals that the Veteran "denie[d] any memory of the accident" during service.  He did not recall the accident or whether he was hurt and his only understanding of the accident was from reviewing the paperwork after filing his claim for disability.  The record notes that the Veteran was "also unclear about his time in the military but [did] report having had problems with alcohol abuse, apparently following the accident."  The record indicates that "consistent with his lack of memory for the accident, the Veteran reports vague re-experiencing symptoms and distress in response to train-related stimuli only since becoming increasingly aware of the accident since seeing the paperwork."  The Veteran generally denied a history of problems with anxiety in response to trains prior to the review of the service records though he did report a long history of nightmares which involved things going "from good to bad" and involved themes of guilt.  The examiner found the nightmares were "generally nonspecific."  The Veteran endorsed a feeling of having been a "bad guy," which was apparently related to his history of drinking, violence, and marital problems.  He reported a long history of social anxiety and avoidance with schizoid traits and tendencies; a long history of problems with temper and hatred; and a history of tension, touchiness, and disturbed sleep.  The Veteran denied any recall of mental health treatment prior to Spring 2009.  The Veteran reported that he was involved in several post-military accidents, including one in which he hit a pedestrian, but denied that the accidents were particularly traumatic events.  

The examiner, who noted that the claims file was not available for review, was unable to determine based on the present interview whether the problems and symptoms predated service.  The examiner found the symptoms of avoidance with respect to trauma-specific stimuli were "not clear" and that more general social avoidance was consistent with schizoid traits.  The examiner found the Veteran was "somewhat vague" about whether he had adequate social relationships or difficulties in childhood.  The examiner noted that the Veteran's history was "notable for multiple severe stressors" between 1998 and 2000. 

After examination, the examiner diagnosed anxiety disorder not otherwise specified.  The examiner determined the Veteran did not meet the criteria for PTSD because he denied any recall of the event thus precluding re-experiencing symptoms.  The examiner indicated that "only since obtaining records of the accident has the Veteran been focusing on it as a possible source of difficulties."  The examiner noted that the Veteran reported that he "would think it has a lot to do with what has affected me," "from what [he had] read."  The examiner reported that the Veteran's primary distress in discussing the accident was that he could not remember.  The examiner added that there was insufficient evidence to ascribe the history of mental health troubles to the accident in service and indicated that review of the service records would be useful.  

The examiner provided an addendum opinion in January 2010, after review of the service records.  The examiner determined that the service records revealed a "well-described pre-military history of anxiety and psychiatric difficulties."  The examiner found the record "in the short-term following the car accident does note an aggravation of anxiety," but specific symptoms related to the accident were not noted by September 1971, nine months after the accident.  Based on the record, the examiner determined it "cannot be concluded, to the degree that it is as least as likely as not, that there has been an enduring aggravation of the pre-military anxiety and personality condition caused by the accident."  

A November 2010 transcript from a hearing before a Decision Review Officer (DRO) reveals the Veteran's testimony that he does not remember details about the accident.  The Veteran also testified that he was treated for hyperactivity prior to service, from approximately the fifth to ninth grade.  He explained that he would finish his work before other people and goof off, resulting in problems with his teachers.  He testified that the treatment ended in ninth grade, and he was able to graduate high school.  He testified that his current symptoms included restless sleep, isolative tendencies, and histories of alcohol abuse and a bad temper.  He also testified that the in-service accident "changed everything about the way [he] felt about people."  He explained that he started to hate and distrust.  

A November 2011 transcript from a hearing before the Board reveals the Veteran's testimony that he was treated prior to service because he was hyperactive in school.  He explained that after a "couple of years," he "was cleared" and seemed "fine and normal."  The Veteran added that he was "smarter than average" and was scheduled to go to cryptographic school prior to the accident, which the representative noted was a "very high rating in the Navy."  The Veteran testified that after service, he had nightmares, hatred for authority, and social isolation.  The Veteran also testified that his drinking became "really heavy" after the accident.  

A February 2014 medical opinion by the 2009 VA examiner reveals the determination that the Veteran had a psychiatric disorder that existed prior to service.  The examiner explained that the records showed preexisting anxiety and likely schizoid personality disorder/traits prior to service.  The examiner further determined the evidence showed that the preexisting disorder was not aggravated by service and that any increase was due to the natural progression of the disease.  The examiner indicated that this opinion was "articulated clearly in the prior addendum from 2010."  The examiner noted that although the Veteran showed a short-term aggravation of anxiety after the accident, specific symptoms related to the accident were not noted nine months after the accident.  The examiner determined that there was only a temporary exacerbation of anxiety immediately following the in-service trauma.  

A June 2014 VA examination record reveals that the Veteran presented with "significant difficulty recalling much of his time in the military."  The examiner noted that this difficulty was not isolated to the time following the in-service trauma but extended to prior to this time.  The examiner found the Veteran's report of difficulties remembering details was consistent with prior evaluations.  The examiner added that "much of what the Veteran reports is based upon him openly stating that he can[not] remember much of his military service and that he saw it in his records."  The examiner reported that the Veteran continued to report symptoms consistent with those reported at the 2009 examination, at which time he was diagnosed with anxiety disorder and it was determined the reported symptoms were not due to in-service trauma.  

The examiner noted that the Veteran reported significant details remembering his childhood or his time in service, though he reported that when he read the records, "it seems like [he] changed after [the accident]."  However, the Veteran reported a long-standing history of preferring to be by himself, to include prior to service.  The Veteran reported that "from what [he] can remember," service was not "too bad" at first.  The examiner reiterated however that the Veteran admitted that he relied on his service records for histories related to service.  The Veteran reported "bad dreams' about which he [was] vague and had difficulty remembering the content."  He reported that he did not remember having the dreams when he was younger.  He added that he was sent to a doctor for attention deficit hyperactivity disorder when he was young, which helped him.  He reported ongoing issues with trains that started after he read his service records.  He explained that he slams on his brakes whenever he comes to train crossings.  He added that he could ride on a train, explaining that it was just railroad crossing that he did not like.  He also reported a history of avoidance of planes, explaining that he would not fly after the accident.  He added that he avoided limousines and taxis since the accident.  The examiner found the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  The examiner found the Veteran's symptoms continued to meet the criteria for a diagnosis of anxiety disorder and that the symptoms were not a result of service, to include the in-service accident.  In sum, the examiner determined the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by service.    

Service connection is not warranted for PTSD.  The record includes a verified stressor and diagnoses of PTSD.  However, the diagnosing medical professionals did not provide an explanation as to how the Veteran met the criteria for PTSD; thus, the Board finds the diagnoses have limited probative value.  Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  In contrast, the Board finds the 2009 VA examiner's determination that the Veteran does not have PTSD is highly probative as the examiner provided a detailed explanation for why the criteria for PTSD were not met.  The Board finds the probative value of the 2009 VA examiner's determination that the criteria for PTSD have not been met outweighs the probative value of the evidence supporting the presence of PTSD, particularly because, as noted by the VA examiner, the Veteran has consistently denied remembering anything related to the in-service stressor.  As such, the Board finds that PTSD is not currently present and has not been present at any time during the period of the claim. 

Service connection is also not warranted for a psychiatric disorder, other than PTSD.  The probative evidence reveals diagnoses including anxiety disorder and major depressive disorder.  Initially the Board finds that although the probative evidence indicates that the anxiety disorder was present during service, the evidence indicates that the anxiety disorder preexisted service and was not aggravated by service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The Veteran's entrance examination record reflects normal clinical findings for the psychiatric system.  Consequently, the Veteran is presumed sound upon entry with respect to a psychiatric disorder. 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In determining whether a disorder existed prior to service, it is important to look at accepted medical principles including clinical factors pertinent to the basic character, origin, and development of the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the veteran, which conformed to accepted medical principles, in conjunction with basis clinical data, is probative evidence of the incurrence, symptoms, and course of the disorder.  38 C.F.R. § 3.304(b)(2).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 C.F.R. 3.306(a)(b)(c).

The evidence of record includes statements by the Veteran in March 1971 that he had chronic anxiety, irritability, and poor relationships with people "all his life" and in September 1971 that he received psychiatric care prior to service for feeling apprehensive and uptight and different from other people.  The Veteran was competent to report a preexisting history of these symptoms, and the Board finds the histories provided in 1971 are more credible than the current history that his anxiety and social impairment began during service and his pre-service treatment was for hyperactivity, particularly given the overwhelming evidence that the Veteran finds it difficult to remember details from childhood or service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The record also includes competent opinions by VA examiners that the Veteran's anxiety disorder preexisted service.  These determinations are supported by a rationale and are consistent with the evidence.  Based on the Veteran's history of symptoms prior to service and the opinions of the VA examiners, the Board finds the record includes clear and unmistakable evidence that the currently diagnosed anxiety disorder preexisted service.  See 38 C.F.R. § 3.304(b)(1) and (2).

To rebut the presumption of soundness, there must also be clear and unmistakable evidence that there was no permanent increase in severity during service.  The term "aggravation" has the same meaning in sections 1111 (presumption of soundness) and 1153 (presumption of aggravation).  However, in matters involving the presumption of soundness, the burden is on VA to establish by clear and unmistakable evidence that the preexisting disability did not increase or that any increase was due to the natural progress of the disease.  The comparison of the preservice baseline with the condition soon after service can be a reliable and straightforward method of proving lack of aggravation.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  

The Veteran has reported a "personality change" after the accident.  He has reported that he became socially isolated and developed problems with anger.  He has also reported that he was doing well and was selected for cryptography school, prior to the accident.  Although the record documents anxiety symptoms during service, with evidence of increased symptoms after the 1971 accident, the Board finds the preexisting anxiety disorder was not permanently aggravated as a result of service.  

The service treatment and examination records do not reveal a permanent aggravation of the pre-existing anxiety disorder during service.  The service records do reveal a history of increased anxiety symptoms in February and March 1971.  However, the symptoms were attributed to acute situational anxiety, and although the Veteran reports symptoms in later evaluations, there is no additional history of increased symptoms, and the Board interprets the Veteran's September 1971 history as indicating symptoms analogous to the symptoms experienced prior to service.  In other words, by September 1971 the Veteran's anxiety symptoms, per his history, were no more severe than those experienced prior to service.  The service medical records also do not reveal the existence of any new chronic symptoms, such as social isolation or anger, which might suggest aggravation of a preexisting condition.  Rather, as discussed above, the records suggest the currently reported symptoms existed prior to service.   

The service personnel records do not suggest aggravation of the preexisting anxiety.  Initially the Board notes that in regards to the reported cryptography school, the personnel records indicate that the Veteran attended cryptographic repair school both before and after the accident, not cryptography school.  The service personnel records do show nonjudicial punishments in September and October 1971.  There are no further instances of nonjudicial punishment, however, and the enlistment performance records reveal scores consistently above 3.0, with improving marks in professional performance and adaptability.  Although an executive officer determined in 1973 the Veteran was not suitable for overseas duty, the officer's statement does not suggest that this determination was due to "new" or worsened symptoms rather than the symptoms exhibited prior to service, and the Board finds the determination, standing alone, is not evidence of aggravation of the preexisting anxiety disability.  Thus, the Board finds the personnel records do not suggest a permanent aggravation of the preexisting condition.  

Furthermore, the post-service probative medical evidence indicates that there was no permanent aggravation of the preexisting condition.  Although the VA treatment records reveal some reference to aggravation of the anxiety disorder during service, the references are not supported by rationale.  Thus, the Board finds the references are without probative value.  In contrast, VA examiners have provided probative opinions (i.e. opinions based on review of the record and supported by rationale) that there was no aggravation during service, to include as a result of the accident.  

The Board acknowledges that the Veteran believes his current psychiatric disorder is related to service.  The record does not suggest that the Veteran is competent to determine that his psychiatric disorder began during service or was aggravated by service, however:  that is a determination that requires medical training and evaluation.  Furthermore, although the Veteran is competent to report the development of symptoms during service, as discussed above, the Board finds the current histories of new symptoms during service are not credible, particularly in light of the overwhelming evidence that the Veteran has difficulty recalling  service and the in-service histories of social impairment and anxiety prior to service.  For the same reason, the Board finds any history of permanently worsened symptoms during service would not be credible.  

In sum, the Board finds the record includes clear and unmistakable evidence of no permanent increase during service and the second prong of the presumption of soundness is rebutted.  Thus, service connection is not warranted for an anxiety disorder.

Furthermore, service connection is not warranted for a major depressive disorder.  The probative evidence indicates that a major depressive disorder was not present until after discharge.  The service medical records reveal no evidence of depressive symptoms or a depressive disorder, the first complaint and diagnosis indicative of a depressive disorder dates 36 years after discharge, and the Veteran has not alleged symptoms associated with a depressive disorder during and since service.  Furthermore, the probative evidence does not suggest that a depressive disorder is related to service.  There is no medical opinion of record linking a depressive disorder to service, and the Veteran has not provided a history of chronic depressive symptoms during and since service.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in June 2009.   

VA has obtained service treatment records and VA treatment and examination records; assisted the appellant in obtaining evidence; and afforded the appellant the opportunity to give testimony before the Board and a DRO.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file.  The appellant has not reported any outstanding and available records that are relevant to the issue.  VA afforded the appellant examinations to determine the nature and likely etiology of any current psychiatric disorder.  The Board finds the examination records are adequate as all necessary findings are reported, and the record includes probative opinions as to whether the Veteran has PTSD and whether the anxiety disorder preexisted service and was not aggravated by service.  Although the record does not include a specific opinion as to the relationship between the diagnosed depressive disorder and service, no such opinion is needed because the evidence does not suggest a link between the depressive disorder and service:  there is no medical evidence of a depressive disorder or depressive symptoms during service, the Veteran has not alleged depressive symptoms during service, and there is no other competent (lay or medical) evidence of a link between the current depressive disorder and service, to include the in-service stressor.  38 C.F.R. § 3.159(c)(4).  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  


ORDER

Service connection is not warranted for a psychiatric disorder.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


